J-A07031-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 G.Y.                                     :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 M.O.Y.                                   :
                                          :
                    Appellant             :   No. 1197 MDA 2017

                Appeal from the Order Entered July 5, 2017
  In the Court of Common Pleas of Dauphin County Domestic Relations at
                           No(s): 63 DR 2017,
                          PACSES No. 223116333


BEFORE:    PANELLA, J., OLSON, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                            FILED MAY 08, 2018

      M.O.Y. (“Father”) appeals from the order of the Court of Common Pleas

of Dauphin County, Domestic Relations Division, directing that he pay child

support. Herein, Father contends the court miscalculated his earning capacity

by relying on outdated information and failed to give proper consideration to

his obligations to support other his other children from other marriages. We

affirm.

      The trial court sets forth pertinent facts and procedural history as

follows:

      The parties, Mother G.E.Y. and Father M.O.Y., were married in
      June 2009, in Alberta, Canada and are the parents of a son who
      was born in Dauphin County in August 2009. The parties were
      not living together at the time of the child’s birth and the child has
      always lived in Dauphin County with Mother while Father has
      primarily resided in Canada.


____________________________________
* Former Justice specially assigned to the Superior Court.
J-A07031-18


     Father was born in Mauritania and initially came to the U.S. on a
     student visa in approximately 2004, attending a Master’s degree
     program at Towson University. In early 2008, after he had
     completed his Master’s Degree and because his student visa had
     expired or was expiring, he moved to Canada and eventually
     became a Canadian citizen. Father married his first wife around
     the time his student visa was expiring though they divorced soon
     thereafter.1 (Exbt. P-2). In October 2008, after Father left this
     country, a U.S. court issued a deportation order.


     1 Mother’s attorney suggested at the hearing that Father paid his
     first wife to marry him so he could stay in the U.S. Father denied
     this. (N.T. 37-38).


     In 2012, Mother later initiated Dauphin County divorce
     proceedings and they were divorced by decree in May 2012. (No.
     2012 CV 1109 DV). Around the same time, Mother initiated a
     Dauphin County custody action and the parties agreed by
     stipulation that Mother would maintain sole legal and primary
     physical custody of their son. Father was granted visitation rights
     as agreed by the parties. (No. 2012 CV 1954 CU). Following the
     divorce, Father married a Mauritanian woman. He claims to have
     three children with her (born between 2012 and 2016) who live
     with her in Mauritania. Father and his third wife separated in
     January 2016 and divorced sometime in 2016 or early 2017.
     (Exbt. DRO-1). He also claims to have fathered another child who
     lives in California and is currently around eleven years old. On
     April 7, 2017, Father married his fourth and current wife in Florida.
     (N.T. 48). His new wife is Mauritanian and is eighteen or nineteen
     years of age. (N.T. 48). She lives in New Jersey and holds U.S.
     permanent resident status (Green Card). (N.T. 41-42, 48, 65).

     In late 2016 or early 2017, Father was granted a visa to enter the
     U.S. as a visitor, under which he can visit the U.S. for up to five
     years. In January 2017, Father entered the U.S. and made
     contact with Mother (N.T. 8; Exbt. P-1), who subsequently filed
     this current action seeking child support.

     Following a Domestic Relations Section (DRS) conference, [the
     trial court] signed the order recommended by the conference
     officer, directing that effective January 17, 2017, Father pay child
     support of $551 per month plus $60 per month on arrears. In

                                     -2-
J-A07031-18


     arriving a the recommended amount, the conference officer
     assigned Mother a monthly net income of $4,595 based upon her
     gross annual salary of just over $70,000 working as an
     accountant. Father was assigned an earning capacity of $50,000
     based upon his recent Canadian employment in database entry, a
     monthly net income of $3,205.

     Based upon these figures, Father’s support obligation for one child
     under the Support Guidelines was $503 per month. That figure
     was adjusted upward by $48, to $551 per month, to account for
     Father’s proportional share (41%) of the child’s monthly medical
     insurance cost ($116) paid by Mother. The conference officer
     rejected [Father’s] claim that his child support should be reduced
     because he has four other children to support. Father filed a
     timely request for de novo review which was held before [the trial
     court on] July 5, 2017.2


     2 The hearing was a dual hearing on Father’s support appeal (see
     N.T. 7/5/17 at 60-73) as well as on his claim that Mother was in
     contempt of the parties’ 2012 custody agreement for not allowing
     him to visit their son. (Id. at 1-60).


                             De Novo Hearing

     Father is currently 41 or 44 years old.3 (N.T. 28-31). He testified
     that in 2016 he earned $43,124 gross income, in Canadian dollars,
     working in a database entry position. (N.T. 65, 66, 68). He
     claimed to have lost that job and later worked for a few weeks in
     a temporary job before moving to the U.S. at the beginning of
     2017. (N.T. 65). He is currently unemployed though he claims
     he has applied for many jobs. (N.T. 69). According to Father, he
     is in the process of obtaining a visa that will permit him to work
     in the U.S. under NAFTA, so long as he has an agreement from an
     American employer that it will hire him.4 (N.T. 42). Father
     complained that his 2006 Master’s Degree in computer science is
     outdated and that over the past ten years or so, he has been
     employed mostly as a taxi driver and security guard. (N.T. 66).


     3Father’s date of birth is listed as January 1, 1973 on numerous
     official documents. He claimed, however, that the correct date is
     December 9, 1976, and that the incorrect date was initially

                                    -3-
J-A07031-18


     recorded upon his entry into the U.S. on his student visa and has
     been repeated on all subsequent official documents. (N.T. 28-
     31).

     4 Father testified the visa that would permit him to do this is called
     an “MT visa.” (N.T. 42) There does not appear to be such a visa.
     Father appears instead to be referring to a “TN visa.” The TN visa
     was created under NAFTA and allows Canadian citizens to work in
     the U.S. in certain listed professional occupations, including
     computer systems, so long as the Canadian citizen has an offer of
     employment in the U.S[. . . .]


     During the course of the hearing, Mother submitted into evidence
     copies of Father’s LinkedIn page/account. (N.T. 41; Exbt. P-3 5).
     In them, Father recites his educational background including a
     2004 Bachelor’s Degree in Information Technology from Strayer
     University (Va.) and a 2006 Master’s Degree in Computer Science
     from Towson University. (Exhbt. P-3). In addition, he attended
     the Southern Alberta Institute of Technology (SAIT) between 2015
     and 2016 earning a Database Administrator Certificate. (Id.) He
     further lists his Canadian employment history as follows:
     database analyst/DBA with Mobile Maestria commencing April
     2016 as well as database administrator with a series of entities
     between April 2007 and December 2014 including The World Bank
     Group—IMF, Shell, Kelly Services, Lordco Auto Parts and Soroc
     Technology. He also lists a past employment position of IT
     specialist with Time Business Machines from January 2009 to July
     2009. (Id.)


     5 Two versions of Father’s LinkedIn account page were presented
     to [the trial] court at the hearing and are both identified as
     Plaintiff’s Exhibit No. 3.      They include identical detailed
     descriptions of Father’s employment history and educational
     background. One version is an undated text only print-out while
     the other is a screenshot from the website and includes a photo
     of Father, other LinkedIn graphics as well as an identification of
     the website address and date of printing (June 23, 2017).




     Father claimed that his new wife is totally dependent upon him,
     although he admitted that he was living with his wife’s father as

                                     -4-
J-A07031-18


     of the hearing and that his wife’s father is supporting both him
     and his new wife. (N.T. 68). Finally, he claimed that in addition
     to helping support his child with Mother here, he also supports his
     four other children.

     The DRS conference officer testified that he assigned Father an
     earning capacity of $50,000, based upon Father’s recent earnings
     in Canada. (N.T. 61). The hearing officer also discussed the
     document Father provided at the initial conference, titled “Divorce
     and Child Support Agreement,” dated January 30, 2017,
     submitted on the letterhead of the Mauritanian Embassy and
     translated from Arabic. (Exbt. DRO-1). The document states that
     on April 17, 2016, Father and his third wife agreed to divorce and
     that Father further agreed to pay her $1200 per month in U.S.
     dollars to support their three children. (Id.) the hearing officer
     testified that he doubted the legitimacy of the document inasmuch
     as it reflected Father’s agreement to pay child support in U.S.
     dollars at a time he was living in Canada and his ex-wife was living
     in north Africa. (N.T. 63-64). He also did not consider two
     receipts submitted by Father after the conference allegedly
     showing he made some payments to his Mauritanian ex-wife,
     because they were not current. (Exbts. DRO-2, DRO-3).

     Following the hearing, [the trial court] denied Father’s de novo
     appeal by order issued July 5, 2017, and directed the order remain
     at $551 per month plus $60 per month on arrears.6 Father . . .
     filed an appeal to the Superior Court [on July 25, 2017].


     6 Less than two weeks after [the trial court] issued [its] order
     denying his support appeal, Father filed a petition to modify
     support (dated July 18, 2017) claiming that he has no current
     income due to unemployment and has a low earning capacity. He
     attached some documents that he had not previously presented
     to the conference officer or the court including his ten-year income
     history from the Canada Revenue Agency and a Resume showing
     past employment history and educational background.               The
     Domestic Relations Conference Officer held a conference on his
     petition, following which the officer recommended no change to
     the $551 per month order. A per curiam order was thereafter
     issued by [the trial court] August 8, 2017, dismissing the petition
     to modify. Father has requested de novo review from this most
     recent order which is pending.


                                     -5-
J-A07031-18



Trial Court Opinion, 9/27/17, at 1-4.

      On appeal, Father maintains the court set an erroneously high earning

capacity and failed to account properly for his obligation to support four other

children.

      As a prefatory matter, we note:

      [A]ppellate briefs and reproduced records must materially
      conform to the requirement of the Pennsylvania Rules of Appellate
      Procedure. Pa.R.A.P. 2101. This Court may quash or dismiss an
      appeal if the appellant fails to conform to the requirements set
      forth in the Pennsylvania Rules of Appellate Procedure. Id.;
      Commonwealth v. Lyons, 833 A.2d 245 (Pa. Super. 2003).
      Although this Court is willing to liberally construe materials filed
      by a pro se litigant, pro se status confers no special benefit upon
      the appellant. Id. at 252. To the contrary, any person choosing
      to represent himself in a legal proceeding must, to a reasonable
      extent, assume that his lack of expertise and legal training will be
      his undoing. Commonwealth v. Rivera, 454 Pa. Super. 451,
      685 A.2d 1011 (1996).

Commonwealth v. Adams, 882 A.2d 496, 497–98 (Pa. Super. 2005).

      “Appellate arguments which fail to adhere to [the Rules of Appellate

Procedure] may be considered waived, and arguments which are not

appropriately developed are waived.” Coulter v. Ramsden, 94 A.3d 1080,

1088 (Pa. Super. 2014). “[I]t is an appellant's duty to present arguments

that are sufficiently developed for our review.    The brief must support the

claims with pertinent discussion, with references to the record and with

citations to legal authorities.”   In re R.D., 44 A.3d 657, 674 (Pa. Super.

2012). “We will not act as counsel and will not develop arguments on behalf

of an appellant.   Moreover, when defects in a brief impede our ability to



                                      -6-
J-A07031-18



conduct meaningful appellate review, we may dismiss the appeal entirely or

find certain issues to be waived.” Id. at 674. See also Commonwealth v.

Gould, 912 A.2d 869, 873 (Pa. Super. 2006) (holding appellant waived issue

on appeal where he failed to support claim with relevant citations to case law

and record).

      Instantly, Father’s thee-page brief is woefully deficient. We initially note

it lacks a statement of the questions involved, see Pa.R.A.P. 2116(a) (“No

question will be considered unless it is stated in the statement of questions

involved or is fairly suggested thereby.”), and it fails to include a summary of

the argument as required by Pa.R.A.P. 2118.         Father’s argument section,

moreover, is bereft of a heading, is not divided into parts in violation of

Pa.R.A.P. 2119, and, critically, presents an underdeveloped argument

comprising factual claims rejected below as incredible and bare assertions of

court error unsupported by citations to legal authority.   See Appellant's Brief

at 1-3 (unpaginated). Hence, we deem Father’s issues waived for his failure

to raise them adequately in his brief and advance them appropriately with

meaningful arguments in compliance with the Pennsylvania Rules of Appellate

Procedure.

      Even if Father had properly advanced his claims, we would affirm on the

basis of the trial court's opinion. We have reviewed the certified record, the

briefs of the parties, the applicable law, and the opinion of the Honorable

Jeannine Turgeon, Domestic Relations Section, filed on September 27, 2017.

We conclude that Judge Turgeon’s comprehensive, well-reasoned opinion

                                      -7-
J-A07031-18



correctly disposes of the issues presented by Father, and we would discern no

abuse of discretion or error of law. Accordingly, we adopt Judge Turgeon’s

opinion as our own and affirm the July 5, 2017, order dismissing Father’s

request to reduce his child support obligation.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/8/2018




                                     -8-
                                                                                            Circulated 04/25/2018 10:30 AM



                                            ;pis M4WAI            47



  G.E.Y.,                                                DAUPHIN COUNTY PENNSYLVANIA
         PlaintififObligee

                   v.                                    No. 0063 DR 2017; PACSES 223116333


          Defendant/Obligor                         :SUPPORT APPEAL
                                                                                                       ray

                                      MEMORANDUM OPINION

        Before the court is the appeal filed by M.O.Y. from an order directing he pay child stIpport,
 This opinion is written in support of the order, pursuant to Pa,R.A.P. 1925(a).


                                                Background
       The parties, Mother G.E.Y. and Father M.O.Y., were married in June 2009 in Alberta,
 Canada and are the parents of a son who was born in Dauphin County in August 2009. The parties
 were not living together at the time of the child's birth and the child has always lived in Dauphin
 County with Mother while Father has primarily resided in Canada.


        Father was born in Mauritania and initially came to the U.S, on a student visa in
 approximately 2004, attending a Master's degree program at Towson University. In early 2008,
 after he had completed his Master's Degree and because his student visa had expired or was
 expiring, he moved to Canada and eventually became a Canadian citizen. Father married his first
wife around the time his student visa was expiring though they divorced soon thereafter.' (Exbt.
P-2) In October 2008, after Father left this country, a U.S. court issued a deportation order.


        In 2012, Mother later initiated Dauphin County divorce proceedings and they were

divorced by decree in May 2012. (No. 2012 CV 1109 DV) Around the same time, Mother initiated
a Dauphin County custody action and the parties agreed by stipulation that Mother would maintain

sole legal and primary physical custody of their son. Father was granted visitation rights as agreed
by the parties. (No. 2012 CV 1954 CU) Following the divorce, Father married a Mauritanian
woman, He claims to have three children with her (born between 2012 and 2016) who live with
her in Mauritania. Father and his third wife separated in January 2016 and divorced sometime in


  Mother's attorney suggested at the hearing that Father paid his first wife to marry him so he could stay in
the U.S. Father denied this. (N.T. 37-38)

                                                     1
     2016 or early 2017. (Exbt. DRO-1) He also claims to have fathered another child who lives in
     California and is currently around eleven years old. On April 7, 2017, Father married his fourth
     and current wife in Florida, (N.T. 48) His new wife is Mauritanian and is eighteen or nineteen
     years of age. (N.T, 48) She lives in New Jersey and holds U.S. permanent resident status (Green
     Card). (N.T. 41-42, 48, 65)


            In late 2016 or early 2017, Father was granted a visa to enter the U.S. as a visitor, under
    which he can visit the U.S. for up to five years. In January 2017, Father entered the U.S. and made
    contact with gather (N.T. 8; Exbt. P-1), who subsequently filed this current action seeking child
    support, Following a Domestic Relations Section (DRS) conference, I signed the order
    recommended by the conference officer, directing that effective January 17, 2017, Father pay child
    support of $551 per month plus $60 per month on arrears. In arriving at the recommended amount,
    the conference officer assigned Mother a monthly net income         of $4,595 based upon. her gross
    annual salary of just over $70,000 working as an accountant. Father was assigned an earning
    capacity of $50,000 based upon his recent Canadian employment in database entry, a monthly net
    income of $3,205, Based upon these figures, Father's support obligation for one child under the
    Support Guidelines was $503 per month. That figure was adjusted upward by $48, to $551 per
    month, to account for Father's proportional share (41%) of the child's monthly medical insurance
    cost ($116) paid by Mother, The conference officer rejected his claim that his child support should
be reduced because he has four other children to support. Father filed a timely request for de novo
review which was held before me July 5, 2017,2


                                              De Novo Hearing
          Father is currently 41 or 44 years    °le (N.T. 28.31)    He testified that in 2016 he earned
$43,124 gross income, in Canadian dollars, working in a database entry position. (N.T. 65, 66, 68)
He claimed to have lost that job and later worked for a few weeks in a temporary job before moving
to the U.S. at the beginning       of 2017, (N.T,   65) He is currently unemployed though he claims he



2 The hearing was a dual hearing on Father's support appeal (see N,T. 7/5/17 at 60-73) as well as on his
claim that Mother was in contempt of the parties' 2012 custody agreement for not allowing him to visit
their son (Isl, at 1-60),
3 Father's date of birth is listed as January 1, 1973 on numerous official documents. He
                                                                                          claimed, however,
that the correct date is December 9, 1976, and that the incorrect date was initially recorded upon his entry
into the US, on his student visa and has been repeated on all subsequent official documents. (N.T. 28-31)

                                                       2
    has applied for many jobs. (N.T. 69) According to Father, he is in the process of obtaining a visa
    that, will permit him to
                         work in the U.S. under NAFTA, so long as he has an agreement from an
    American employer that it will hire him,4 (N.T, 42) Father complained that his 2006 Master's
    Degree in computer science is outdated and that over the past ten years or so, he has been employed
    mostly as a taxi driver and security guard. (N.T. 66)


             During the course 'of the hearing, Mother submitted into evidence copies of Father's
    Linkedln page/account, (N.T. 41; Exbt. P-3     5)   In them, Father recites his educational background
    including a 2004 Bachelor's Degree in Information Technology from Strayer University (Va.) and
    a 2006   Master's Degree in Computer Science from Towson University. (Exbt, P-3) In addition, he
    attended the Southern Alberta Institute   of Technology (SALT) between 2015 and 2016 earning a
    Database Administrator Certificate, (Id.) He further lists his Canadian employment history as
    follows: database analyst/DE3A with Mobile Maestria commencing April 2016 as well as database
    administrator with a series of entities between April 2007 and December 2014 including The
    World Bank Group-IMF, Shell, Kelly Services, Lordco Auto Parts and Soroc Technology, He also
    lists a past employment position of IT specialist with Time Business Machines from January 2009
    to July 2009. (Id.)


             Father claimed that his new wife is totally dependent upon him, although he admitted that
he was living with his wife's father as of the hearing and that his wife's father is supporting both
him and his new wife. (NT, 68) Finally, he claimed that in addition to helping support his child
with Mother here, he also supports his four other children,


           The DRS conference officer testified that he assigned Father an earning capacity of
$50,000, based upon Father's recent earnings in Canada, (N.T. 61) The hearing officer also



4  Father testified the visa that would permit him to do this is called an "MT visa." (NT. 42) There does not
 appear to be such a visa. Father appears instead to be referring to a "TN visa," The TN visa was created
 under NAFTA and allows Canadian citizens to work in the U.S. in certain listed professional occupations,
 including computer systems, so long as the Canadian citizen has an offer of employment in the U.S. See
littps ://travel. s ta te.go v/content/vi sas/en/empl oyment/nafta, html,
 5 Two versions of Father's Linkedln account page were presented to this court at
                                                                                       the hearing and are both
identified as Plaintiff's Exhibit No, 3. They include identical detailed descriptions of Father's employment
history and educational background. One version is an undated text only print-out while the other is a
screenshot from the website and includes a photo of Father, other Linkedln graphics as well as an
identification of the website address and date of printing (June 23, 2017).

                                                        3
     discussed the document Father provided at the initial conference, titled
                                                                                 "Divorce and Child
     Support Agreement," dated January 30, 2017, submitted on the letterhead
                                                                                   of the Mauritanian
     Embassy and translated from Arabic. (Exbt. DRO-1) The document states that on
                                                                                       April 17, 2016,
     Father and his third wife agreed to divorce and that Father further agreed to      pay her $1200 per
     month in U.S. dollars to support their three children, (Id,) The hearing
                                                                                officer testified that he
     doubted the legitimacy of the document inasmuch as it reflected Father's agreement
                                                                                             to pay child
     support in Us. dollars at a time he was living in Canada and his ex-wife was living
                                                                                         in     north Africa,
     (N.T. 63-64) He also did not consider two receipts submitted by Father
                                                                            after the conference
     allegedly showing he made some payments to his Mauritanian ex-wife, because they
                                                                                      were not
     current, (Exbts. DRO-2, DRO-3)


            Following the hearing, I denied father's de novo appeal by order issued July 5, 2017 and
    directed the order remain at $551 per month plus $60 per month on arrears.6 Father
                                                                                       has since filed
    an appeal to the Superior Court,


                                              Legal Discussion
            In a letter attached to his appeal documents, Father states "this note to show real reason
                                                                                                         for
    my appeal for court order from Mauritania, job lost and my wage capacity that the
                                                                                        last court decision
    did not consider." He then lists and attaches a number of documents to his
                                                                                appeal that he believes the
    court failed to consider including the Mauritanian Embassy document described
                                                                                      above, which Father
    did submit at the de novo hearing (concerning his alleged support obligation for his
                                                                                         three  Mauritanian
children). Father also attached numerous documents that were not submitted at the de
                                                                                        novo hearing.
This court takes the letter and attached documents as Father's formal statement of errors
                                                                                          complained
of on appeal, pursuant to Pa,R,A,P, 1925(a)(2)(i)), although I did not and           will not consider in




6 Less than two weeks after I issued my order denying his support appeal, Father filed
                                                                                       a petition to modify
 support (dated July 18, 2017) claiming that he has no current income due to
                                                                             unemployment and has a low
 earning capacity. He attached some documents that he had not previously presented
                                                                                         to the conference
officer or the court including his ten-year income history from the Canada Revenue
                                                                                    Agency and a Resume
showing past employment history and educational background. The Domestic
                                                                             Relations Conference Officer
held a conference on his petition, following which the officer recommended no
                                                                                  change to the $551 per
month order. A per curiam order was thereafter issued by this Court August 8, 2017
                                                                                    dismissing the petition
to modify, Father has requested de novo review from this most recent order
                                                                            which is pending.
                                                     4
  addressing the merits of his appeal those documents not previously submitted into evidence at his de
  novo hearing,?


         Distilled, to their essence, Father's overarching claims are that this court erred by assigning
  him an earning capacity not reflective of past earnings, current lack    of employment, employment
  history and education, and for failing to consider the difficulty of obtaining employment in the current
  economy. He also suggests    I   failed to consider that he owes child support for his other children,
  including his obligation imposed under the Mauritanian support agreement.


         Generally, parents have an absolute obligation to support their children and this obligation
 "must be discharged by the parents even if it causes them some hardship," Mencer v, Ruch, 928 A.2d
 294, 297 (Pa. Super. 2007) (citations and internal quotation marks omitted). "[I]n Pennsylvania, a
 person's income must include his earning capacity, and a voluntary reduction in earned income
 will not be countenanced[.]" Id. "Where a party willfully fails to obtain appropriate employment,
 his or her income will be considered to be equal to his or her earning capacity[,]" not equal to his
 or her actual earnings. Ney v. Ney, 917 A.2d 863, 866 (Pa. Super. 2007) (citation omitted),


        The applicable Support Guidelines addressing earning capacity state as follows:
         Rule 1910.16-2. Support Guidelines. Calculation of Net income.
          (d) Reduced or Fluctuating income.
                                                 *       *   *
            (4) Earning Capacity. If the trier of fact determines that a party to a support action
            has willfully failed to obtain or maintain appropriate employment, the trier of fact
            may impute to that party an income equal to the party's earning capacity. Age,
            education, training, health, work experience, earnings history and child care
           responsibilities are .factors which shall be considered. in determining earning
            capacity. In order for an earning capacity to be assessed, the trier of fact must state
           the reasons for the assessment in writing or on the record. Generally, the trier of
           fact should not impute an earning capacity that is greater than the amount the party
           would earn from one full-time position. Determination of what constitutes a
           reasonable work regimen depends upon all relevant circumstances including the
           choice of jobs available within a particular occupation, working hours, working



  These include Canada Revenue Agency paperwork reflecting his income there between 2007-2016,
Résumé listing his past employer information and educational background for the past ten years, two news
articles about the alleged worthlessness of college degrees and recent paystub information reflecting
Father's income in 2017 performing database entry for a U.S. firm.

                                                     5
             conditions and whether a party has exerted substantial good faith efforts to find
             employment,

             1910.16-2(d)(4).8

         "[A] person's support obligation is determined primarily by the parties' actual financial
  resources and their earning capacity. Although a person's actual earnings usually reflect his earning
  capacity, where there is a divergence, the obligation is determined more by earning capacity than
  actual earnings." Baehr v. Baehr, 889 A,2d 1240, 1244-45 (Pa. Super. 2005) (citing Woskob v.
 Woskob, 843 A,2d 1247, 1251 (Pa. Super, 2004) (citations omitted)),             "[A] person's earning
 capacity is defined not as an amount which the person could theoretically earn, but as that amount
 which the person could realistically earn under the circumstances, considering his or her age,
 health, mental and physical condition and training," Haselrig v. Haselrig, 840 A.2d 338, 340 (Pa,
 Super. 2003) (quoting Strawn v. Strawn, 664 Ald 129, 132 (Pa. Super, 1995)).


         In denying Father's support appeal, I found that based upon the evidence, he has willfully
 failed to obtain appropriate employment commensurate with his earning capacity, I further found
 that based upon an evaluation of his age, education, training, health, work experience, earnings
 history and child care responsibilities, that his realistic earning capacity is at least $50,000 per
 year. Notably, Father, currently age 41 or 44, is in his prime working years and holds a Master's
 Degree in computer science, The Linkedln account page submitted into evidence at the de novo
hearing reveals that in addition to this degree, he has also recently updated his education with
Database Administrator Certification. The evidence further showed he has a somewhat lengthy
recent history of employment as a database analyst, database administrator and IT specialist. He
most recently made $43,124 gross income in 2016 (Canadian dollars) working in a database entry
position that did not last a full year and at a time he was attending SALT as a student,


        While Father denied that the Linkedln account was his and claimed information listed
therein about his degrees and places of employment was "absolutely false" (N,T, 41, 67), his denial
is not credible, The Linkedln printouts submitted show a photo of Father and accurately reflects a

number of facts known from other sources to be true including his attainment of a Master's Degree



8 The Rules of Civil Procedure promulgated by the Supreme Court,
                                                                   have the force of statute, Maddas v.
Dehaas, 816 A.2d 234, 238 (Pa. Super, 2003), appeal denied, 827 A.24 1202 (Pa. 2003).

                                                  6
     from Towson and that be was recently employed as a database analyst in Canada.9 Outside
                                                                                               of his
     bald claims of falsity, Father failed to identify any specific portions of the Linkedln page
                                                                                                                 he
     claimed were false and/or suggest that the information was submitted to Linkedln by someone
     other than himself. Relatedly, I did not find credible his testimony that he has been employed
     primarily as a taxi driver and security guard. Nevertheless, even if those claims were true, such
     employment history would reveal that Father has been underemployed, without offering any valid
     reasons why that is so when he has the ability to find employment in the normally lucrative and
     high-demand field of computer science. There is no evidence he has any workplace limitations or
     deficiencies that would explain such underemployment.


             Regarding his claim that he has to support other children, he provided no evidence he has
     made any payments on their behalf or is under any legal obligation to do so. As I noted at the
    hearing, the Mauritanian document he submitted reflects only his agreement to voluntarily pay
    support for those children, (N.T. 72) He submitted no current payments of support for his other
    children. I therefore did not reduce his presumptive Support Guidelines obligation for the child
    subject to this action.


            Accordingly, I denied father's request to reduce his child support obligation.


            September 27, 2017
                  Date                                       Jea     Turgeon Ju


    Distribution:                                                            42,                           221/
    M .0,Y,
    P,O.B, 73201
                                                         I f14,I  ev.lif;,°i! that the twite3
                                                         and correct oopy. of Orr, orien:s.'t
                                                                                                mg   tts   a   tote
    Washington D,C, 20056                                                     'tetra
Denean Russo, Esq.
931 Russell Drive, Suite A
Lebanon Pa. 17042
(for G,E.Y.)


            Pck)((fen DRo0 `veAcfr--
9 Father verified at the hearing he has a 2006 Master's Degree from Towson State in computer science,
(N.T. 66) The fact of Father's recent employment as a database analyst with Mobile Maestria in Canada
was confirmed in the amended appeal documents (Résumé) submitted by Father to this court August 2,
2017.

                                                     7